09-4254-ag
         Zhen v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A078 845 609
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6 th day of August, two thousand ten.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                DENNY CHIN,
10                     Circuit Judges.
11       _______________________________________
12
13       YU LONG ZHEN,
14                Petitioner,
15
16                        v.                                    09-4254-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Henry Zhang, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General, Civil Division; Ada E.
27                                     Bosque, Senior Litigation Counsel,
28                                     Office of Immigration Litigation;
29                                     Puneet Cheema, Trial Attorney,
30                                     Office of Immigration Litigation,
31                                     Civil Division, United States
32                                     Department of Justice, Washington,
33                                     D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Yu Long Zhen, a native and citizen of the

6    People’s Republic of China, seeks review of a September 14,

7    2009, order of the BIA affirming the February 8, 2008,

8    decision of Immigration Judge (“IJ”) Barbara A. Nelson

9    denying his application for asylum, withholding of removal,

10   and relief under the Convention Against Torture (“CAT”).        In

11   re Yu Long Zhen, No. A078 845 609 (B.I.A. Sept. 14, 2009),

12   aff’g No. A078 845 609 (Immig. Ct. N.Y. City Feb. 8, 2008).

13   We assume the parties’ familiarity with the underlying facts

14   and procedural history in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA.     See Yan Chen v.

17   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The applicable

18   standards of review are well-established.     Corovic v.

19   Mukasey, 519 F.3d 90, 95 (2d Cir. 2008); Salimatou Bah v.

20   Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

21       The agency found that Zhen failed to establish that he

22   engaged in “other resistance” to the family planning policy.

23   As the government asserts, however, Zhen fails to


                                  2
1    meaningfully challenge this finding in this Court as his

2    brief consists solely of boilerplate legal standards and a

3    general and conclusory sentence that his actions constituted

4    other resistance to the Chinese family planning policy.     The

5    record supports the IJ’s determination that Zhen established

6    only that he asked the family planning officials to delay

7    his wife’s sterilization, not that he opposed the

8    sterilization or the family planning policy.   Zhen does not

9    provide any specifics of any other actions that he contends

10   constituted "other resistence" to China's population control

11   policy.   Accordingly, we deem Zhen’s challenge to be waived.

12   See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d

13   Cir. 2005).   Zhen’s waiver of his challenge to the agency’s

14   finding that he failed to demonstrate that he engaged in

15   “other resistance” to the family planning policy is

16   dispositive of the petition for review.

17       For the foregoing reasons, the petition for review is

18   DENIED.   As we have completed our review, any pending motion

19   for a stay of removal in this petition is DISMISSED as moot.

20   Any pending request for oral argument in this petition is

21   DENIED in accordance with Federal Rule of Appellate

22   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).
23
24                               FOR THE COURT:
25                               Catherine O’Hagan Wolfe, Clerk
26




                                   3